Title: Thomas Jefferson to Alexander J. Dallas, 26 February 1816
From: Jefferson, Thomas
To: Dallas, Alexander James


          
            Dear Sir
            Monticello Feb. 26. 16.
          
          According to request in your’s of the 12th I will give the best statement I can of Isaac Briggs’s case with the joint aid of memory and the papers to which I have recourse.
          After the acquisition of Louisiana it became extremely interesting to the government of the US. that the communication between Washington & New Orleans should be made as short and rapid as possible. it seemed to me very absurd that the road between these two places, in the maritime country, not 1000. miles apart, should take a circuit of 12. or 1500. miles, over all the ridges of mountains, crossing and recrossing them, and passing thro’ Indian deserts as destitute and dangerous as those below the mountains. Mr Isaac Briggs one of the Surveyors general of the US. being, in the summer of 1804. about to set out on his journey from Washington to his station, I explained to him, in a conversation, my ideas of finding a new and direct route by Franklin C.H. in Georgia, Tuckabatchee Etc to N. Orleans; that, considering how much less the distance was, he could not lose much time were he to proceed by that route rather than by the mountainous & ordinary route; and that with a pocket sextant he might, by daily observations of latitude and longitude, of the places he passed by, give us a more accurate draught of the course the road should pursue, than could be obtained by chain & compass. he came into the proposition at once, and undertook it chearfully. as neither of us believed that either the labor or the expence of the journey would be sensibly increased, I do not think a word was said between us about any compensation; but that the impression of both was that the difference would not merit consideration. it turned out very differently indeed. I procured him an excellent sextant, & he set out from Washington, I think, in July 1804. and did not reach N. Orleans till the end of November; after a journey of labor & suffering scarcely to be equalled; of which some account will be found in his letters of 1804. Sep. 2. Oct. 2. Nov. 26. & Dec. 31. herewith inclosed. on his arrival in N. Orleans he was taken with a fever, the consequence probably of his long detention among the bogs and slashes of the country he had past thro’ in the Autumnal season, an account of which will be found in the same letters. he forwarded from N. Orleans a Report & Map of the country; which I recieved Feb. 20. 1805.in the mean time, Congress, by a resolution of Dec. 31. 04. had expressed some wish to me on the subject, which I cannot now specify, because I have no copy of the journals of that date. but it was something to which the messages of which copies are inclosed, were an answer. this resolution of the house will of course be turned to. the Map being delivered to Congress, for the information of the members, & deposited among their papers, they made an appropriation for opening the road, which was repeated at subsequent sessions, as the work proceeded, and it would have been completed in 1808. had we not been disappointed in an undertaking of the late Daniel Clarke who promised to have an actual examination made of the best route (I think from Pascagoola or Pearl river) to N. Orleans, and especially of that which should reduce to a minimum the water passage thro’ the Rigolets. towards this, his possessions on that route, and his local knolege of the best agents, gave him facilities. he failed in effecting it. in this state of the enterprise I left it: and it was afterwards abandoned for reasons which I never learned. as to every thing respecting the opening of the road, and the actual & rapid transmission of some mails along it, using water carriage for the last unopened portion, the late P. M. G. mr Granger, and his deputies mr Bradley & mr Pease can give full information.
          Mr Briggs’s expences, his labors & sufferings having greatly exceeded expectations, he thought, and so did I, that they would now become a fair subject of compensation by the public.  it was first attempted by the way suggested in my letter to mr Holland, a member, of which I inclose a copy, but was not effected. at the succeeding session of 1805. 6. it was proposed to insert a compensation in the appropriation bill, but to this it was objected that nothing should be inserted in that but what had been sanctioned by a previous law, and that the regular way would be for mr Briggs to petition the House, in which case a law would pass authorising a proper compensation. accordingly he came on to the next session of 1806. 7. and preferred a petition for compensation, which was referred to the committee of claims. some difficulties being made there, I think they did not act on it, and I learnt privately from a member that some thought I ought not to have engaged a service without a previous approbation and appropriation by Congress, and that the sanction of it would be of bad example. as soon as I understood this, I informed mr Briggs I could no further meddle in the case publicly or privately, that altho’ there had never been any engagement, yet I held myself in equity bound to divide with him the inconveniences incurred, that I would reimburse his actual expences, as the time and labor would be burthen enough for him. this I accordingly did, on his own statement that they were about 400. Dollars. subsequent experience has proved the necessity of the President’s sometimes risking himself in contracts not previously authorised, where Congress is not in session, the occasion urgent, and likely to pass by, subject always to the approbation or rejection of Congress. the purchase of sulphur, salt petre, arms & ordnance on the capture of the Chesapeake and imminent expectation of war, to the amount of hundreds of thousands of Dollars was an instance. in the case of the road, the opportunity offered of having a survey made by the accurate and easy process of observations of latitude and longitude for which the accident of a qualified person, passing might never again occur, and the necessity otherwise of doing this by the more expensive tedious and incorrect process of chain and compass, ought not to have been lost, even had expence been foreseen: but none being expected, no scruple was entertained. however, as it turned out contrary to expectation, the acceptance of the result of mr Briggs’s labors by Congress, the adopting the plan, the executing the road, nearly to completion on that plan, and thus availing the public of the whole benefit of Briggs’s losses, labors and sufferings was a sufficient confirmation & sanction of what had been done. but it was not for me to decide on this, & as to myself, I preferred the little pecuniary sacrifice to having any question made about it. mr Briggs also, I believe, withdrew from further applications until lately, as I learn, that some difficulties make it desirable for him to be allowed this set-off in his public accounts. Congress are in possession of the original map of mr Briggs, if not lost in the conflagration of the Capitol, and if lost, they will still find a copy of it in one of the Atlasses of the library they possess. I do not think that Congress ever passed a decision directly on the question of compensation, nor do I know that any committee ever did. I am inclined to believe it passed off under the frowns of particular members, rather than by any formal decision. but I hazard this on memory only; the records may correct me.Should this case be reviewed, and a compensation be allowed mr Briggs for the use the public made of his labors, I will request that his claims may be considered without regard to what he has recieved from me, which I would wish him to retain as a further retribution for his sufferings and difficulties, which I am glad to contribute, believing him to be an honest and good man, and knowing that he is a very able one.Be pleased to accept the assurance of my great esteem and respect
          Th: Jefferson
        